WIDENER, Circuit Judge,
concurring:
I concur in the en banc opinion in this case.
I agree with all that it says going to the merits of the question before us.
In concurring, however, I note a possible procedural difficulty not yet fully resolved by this court which might change the result of this case. In the case of Arnold v. Eastern Airlines, No. 80-1245, et al, on December 23, 1982 the en banc court entered an order which, temporarily at least, granted rehearing in that case. The vote of that en banc court of course is binding upon us. The vote in that case was 5 for rehearing en banc and 4 against, with one disqualification. After the vote was taken in that case, one of the judges who had voted against rehearing took senior status, further complicating that matter.
In the case before us, 5 judges voted for rehearing en banc and 4 voted against, with one disqualification.
It is arguable, of course, that rehearing in this case was not properly authorized under 28 U.S.C. § 46(c) as the authorities cited in the Arnold order I have above referred to discuss.
I mention these matters in order to bring them to the attention of the parties, and note that they will be briefed and argued in the Arnold v. Eastern Airlines case.
Judge PHILLIPS authorizes me to state that he is in agreement as to the procedural part I mention, but not as to the merits of the matters before us as to which he is filing a dissenting opinion.